DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welch et al. (US 2003/0095737) in view of Park et al. (US 2005/0259708).
	With respect to claim 5, Welch teaches a semiconductor optical integrated device (fig.14) comprising: a DFB laser (fig.14 #102); an EA modulator (fig.14 #106) connected to the DFB laser; an SOA (fig.14 #108) monolithically integrated with the DFB laser and the EA modulator on a same substrate (fig.6/14 #100d, title, [0121]) and connected to an output end of the EA modulator (fig.14); and an optical receiver disposed on an output end side of the SOA (fig.14 #109), wherein a forward bias voltage or a forward bias current is applied to the optical receiver ([0185]), and the optical receiver is configured to monitor change in a detection value according to an intensity of input light to the optical receiver such that drive currents flowing in the DFB laser and the SOA are feedback controlled ([0193], fig.17 #132/136). Welch does not specify the receiver having a same composition as the SOA. Park teaches a similar integrated laser device (fig.3) wherein the receiver and the SOA have a same composition (fig.3, [0032]). It would have been obvious to one of ordinary skill in the art before the filing of the instant invention to utilize the same material composition for the receiver as the SOA as demonstrated by Park in order to simplify the manufacturing process by using the same materials and allow for selection of desired materials to detect/amplify desired wavelengths.
With respect to claim 7, Welch further specifies the forward bias to be only “slightly” or “partially” applied which indicates the value is small. Welch does not specify the forward bias voltage Vmonitor satisfies Vb<Vmonitor<VSOA, where a built-in voltage of the optical receiver is indicated by Vb and a drive voltage of the SOA is indicated by Vsoa. It is well known in the art that the built in voltage is an ‘intrinsic’ voltage which corresponds to a reverse bias current, which is in an opposite direction as compared to forward bias. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to have the forward bias, such as voltage, be greater than the 
It is additionally well known in the art that the biasing, such as voltage, applied to the SOA must be of an adequate level to provide gain to allow for amplification of the optical signal. Therefore, it would have been obvious to one of ordinary skill in the art to optimize the voltage of Vsoa to be greater than the “slight” or “partial” forward bias voltage in order to drive the amplifier to a sufficient level to provide adequate gain to amplify the optical signal to a desired level (see MPEP 2144 I, 2144.03, 2144.05 II A).
With respect to claim 9, Welch further specifies the forward bias to be only “slightly” or “partially” applied which indicates the value is small. Welch does not specify the forward bias current Imonitor is a current equal to or greater than a transparency current value of the SOA, and the forward bias current Imonitor satisfies Imonitor/Lmonitor<Isoa/Lsoa, where a drive current of the SOA is indicated by ISOA, a length of the optical receiver in a light axis direction is indicated by Lmonitor, and a length of the SOA in a light axis direction is indicated by Lsoa. It is well known in the art that the transparency current of the SOA is a low level current adequate to make the material transparent (i.e. not high enough for amplifying). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to have the forward bias, such as Imonitor, be greater than the low level transparency current of the SOA in order to optimize the detecting ability of the detector to achieve a desired response to incoming light (see MPEP 2144 I, 2144.03, 2144.05 II A).
It is additionally well known in the art that the biasing, such as current, applied to the SOA must be of an adequate level to provide gain to allow for amplification of the optical signal. Therefore, for equal size detector and SOA (i.e. Lmonitor=Lsoa), or for a current scaled to the size of the detector or SOA,  it would have been obvious to one of ordinary skill in the art to optimize the current of Isoa to be greater than the “slight” or “partial” forward bias Imonitor .

Claims 6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welch and Park in view of  Kobayashi et al. (WO 2016/136183, US 2018/0026424 used as a substantial translation thereof).
With respect to claim 6, Welch, as modified, teaches the device outlined above, but does not teach each of the DFB laser and the SOA is connected to a same control terminal, and the same control terminal is configured such that the drive current flows in each of the DFB laser and the SOA. Kobayashi teaches a similar integrated laser device (fig.3b) including the DFB laser and the SOA to be connected to a same control terminal and the same control terminal is configured such that drive current flows in each of the DFB laser and the SOA (fig.9, [0056]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the shared control terminal providing drive current to the DFB laser and the SOA in the device of Welch as demonstrated by Kobayashi in order to simplify the driving of the device by combining separate contacts/driving into a single piece (see MPEP 2144.04 V B).
With respect to claim 8, Welch further specifies the forward bias to be only “slightly” or “partially” applied which indicates the value is small. Welch does not specify the forward bias voltage Vmonitor satisfies Vb<Vmonitor<VSOA, where a built-in voltage of the optical receiver is indicated by Vb and a drive voltage of the SOA is indicated by Vsoa. It is well known in the art that the built in voltage is an ‘intrinsic’ voltage which corresponds to a reverse bias current, which is in an opposite direction as compared to forward bias. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to have the forward bias, such as voltage, be greater than the 
It is additionally well known in the art that the biasing, such as voltage, applied to the SOA must be of an adequate level to provide gain to allow for amplification of the optical signal. Therefore, it would have been obvious to one of ordinary skill in the art to optimize the voltage of Vsoa to be greater than the “slight” or “partial” forward bias voltage in order to drive the amplifier to a sufficient level to provide adequate gain to amplify the optical signal to a desired level (see MPEP 2144 I, 2144.03, 2144.05 II A).
With respect to claim 10, Welch further specifies the forward bias to be only “slightly” or “partially” applied which indicates the value is small. Welch does not specify the forward bias current Imonitor is a current equal to or greater than a transparency current value of the SOA, and the forward bias current Imonitor satisfies Imonitor/Lmonitor<Isoa/Lsoa, where a drive current of the SOA is indicated by ISOA, a length of the optical receiver in a light axis direction is indicated by Lmonitor, and a length of the SOA in a light axis direction is indicated by Lsoa. It is well known in the art that the transparency current of the SOA is a low level current adequate to make the material transparent (i.e. not high enough for amplifying). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to have the forward bias, such as Imonitor, be greater than the low level transparency current of the SOA in order to optimize the detecting ability of the detector to achieve a desired response to incoming light (see MPEP 2144 I, 2144.03, 2144.05 II A).
It is additionally well known in the art that the biasing, such as current, applied to the SOA must be of an adequate level to provide gain to allow for amplification of the optical signal. Therefore, for equal size detector and SOA (i.e. Lmonitor=Lsoa) , or for a current scaled to the size of the detector or SOA, it would have been obvious to one of ordinary skill in the art to optimize the current of Isoa to be greater than the “slight” or “partial” forward bias Imonitor .

Claims 5-10 is/are rejected under 35 U.S.C. 103 as being obvious over Kobayashi et al. (WO 2017/135381, US 2019/0036293 used as a substantial translation thereof) in view of Welch.
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
With respect to claim 5, Kobayashi teaches a semiconductor optical integrated device (fig.8b) comprising: a DFB laser (fig.8b left side); an EA modulator (fig.8b 2nd from left) connected to the DFB laser; an SOA (fig.8b 3rd from left) monolithically integrated with the DFB laser and the EA modulator on a same substrate (fig.8b #502) and connected to an output end of the EA modulator (fig.8b); and an optical receiver disposed on an output end side of the SOA (fig.8b 2nd from right) and having a same composition as the SOA ([0067]), the optical receiver is configured to monitor change in a detection value according to an intensity of input light to the optical receiver such that drive currents flowing in the DFB laser and the SOA are feedback controlled ([0066], [0035]). Kobayashi does not specify wherein a forward bias voltage or a forward bias current is applied to the optical receiver. Welch teaches a 
	With respect to claim 6, Kobayashi teaches each of the DFB laser and the SOA is connected to a same control terminal, and the same control terminal is configured such that the drive current flows in each of the DFB laser and the SOA ([0035]).
With respect to claims 7 and 8, Kobayashi teaches the device outlined above while Welch further specifies the forward bias to be only “slightly” or “partially” applied which indicates the value is small. Welch does not specify the forward bias voltage Vmonitor satisfies Vb<Vmonitor<VSOA, where a built-in voltage of the optical receiver is indicated by Vb and a drive voltage of the SOA is indicated by Vsoa. It is well known in the art that the built in voltage is an ‘intrinsic’ voltage which corresponds to a reverse bias current, which is in an opposite direction as compared to forward bias. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to have the forward bias, such as voltage, be greater than the built in voltage in order to overcome the intrinsic voltage and drive the current in the opposite direction to enable the desired forward bias operation (see MPEP 2144 I, 2144.03, 2144.05 II A).
It is additionally well known in the art that the biasing, such as voltage, applied to the SOA must be of an adequate level to provide gain to allow for amplification of the optical signal. Therefore, it would have been obvious to one of ordinary skill in the art to optimize the voltage of Vsoa to be greater than the “slight” or “partial” forward bias voltage in order to drive the amplifier to a sufficient level to provide adequate gain to amplify the optical signal to a desired level (see MPEP 2144 I, 2144.03, 2144.05 II A).
monitor is a current equal to or greater than a transparency current value of the SOA, and the forward bias current Imonitor satisfies Imonitor/Lmonitor<Isoa/Lsoa, where a drive current of the SOA is indicated by ISOA, a length of the optical receiver in a light axis direction is indicated by Lmonitor, and a length of the SOA in a light axis direction is indicated by Lsoa. It is well known in the art that the transparency current of the SOA is a low level current adequate to make the material transparent (i.e. not high enough for amplifying). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to have the forward bias, such as Imonitor, be greater than the low level transparency current of the SOA in order to optimize the detecting ability of the detector to achieve a desired response to incoming light (see MPEP 2144 I, 2144.03, 2144.05 II A).
It is additionally well known in the art that the biasing, such as current, applied to the SOA must be of an adequate level to provide gain to allow for amplification of the optical signal. Therefore, for equal size detector and SOA (i.e. Lmonitor=Lsoa), or for a current scaled to the size of the detector or SOA, it would have been obvious to one of ordinary skill in the art to optimize the current of Isoa to be greater than the “slight” or “partial” forward bias Imonitor in order to drive the amplifier to a sufficient level to provide adequate gain to amplify the optical signal to a desired level (see MPEP 2144 I, 2144.03, 2144.05 II A).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/Primary Examiner, Art Unit 2828